                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN


In the Matter of:

Mary Brown-Lee,                                            Chapter 13 Proceedings
                                                           Case No. 19-28702-KMP
               Debtor.


    ORDER GRANTING MOTION TO SHORTEN NOTICE PERIOD FOR MOTION TO
                           CONTINUE STAY


       The Debtor filed a Motion to Shorten Time for notice under Federal Rule of Bankruptcy

Procedure 9006(c)(1). The Court scheduled a hearing on October 1, 2019, at 10:00am. Debtor’s

Counsel, the Trustee, and Creditor’s Counsel for the City of Milwaukee appeared. The Motion

was presented, and the Court agreed to grant the motion on the understanding that Debtor’s

Counsel would not bring such motions in the future, to which Debtor’s Counsel agreed.

       IT IS THEREFORE ORDERED that the deadline for objection to the Debtor’s Motion to

Continue the Automatic Stay is shortened to September 30, 2019.

                                            ######




              Case 19-28702-kmp        Doc 25    Filed 10/01/19      Page 1 of 1
